EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Alan Yong on 5/20/2022.
In claims: Please replace current amendment with below amendment for claims.


















1. (Currently Amended) A computer-implemented method of migrating metadata from a donor filesystem D having a rooted tree structure to a beneficiary filesystem B while processing commands that operate on the metadata, comprising: 
while a command to operate on the metadata is not received, replicating, by a computer system, the rooted tree structure of the donor filesystem D at the beneficiary filesystem B by sequentially copying metadata of nodes of the donor filesystem D to the beneficiary filesystem B that is stored a memory; and receiving, by the computer system, a command to operate on the metadata; 
executing, by the computer system, the received command at both the donor filesystem D and the beneficiary filesystem B when all arguments of the received command are present in both the donor filesystem D and the beneficiary filesystem B; 
executing, by the computer system, the received command at the donor filesystem D only when none of the all arguments of the received command are present in the beneficiary filesystem B; 
enqueueing, by the computer system, the received command in a queue when only some of the arguments of the received command are present in the beneficiary filesystem B at least until all arguments of the received command are present in the beneficiary filesystem B; and 
dequeuing and scheduling, by the computer system, the received command for execution when all arguments thereof are present in the beneficiary filesystem B.  

2. (Previously Presented) The computer-implemented method of claim 1, further comprising dequeuing any remaining commands from the queue and scheduling dequeued commands for execution when the rooted tree structure of the donor filesystem D has been replicated to the beneficiary filesystem B.  

3. (Original) The computer-implemented method of claim 1, wherein the queue is a min heap.  

4. (Original) The computer-implemented method of claim 1, wherein replicating the rooted tree structure of donor filesystem D comprises traversing and copying the rooted tree structure in a Depth First Scan (DFS) manner.  

5. (Original) The computer-implemented method of claim 1, wherein when the command to operate on the metadata includes a delete operation of a node that is an ancestor of a 2leading edge of the replication of the rooted tree structure, the computer-implemented method further comprises identifying a next node after the node that is to be deleted as the node where the sequential copying is to resume, executing the delete operation on both the donor filesystem D and the beneficiary filesystem B, and resuming sequential copying at the identified next node.  

6. (Currently Amended) The computer-implemented method of claim 1, wherein when the command to operate on the metadata includes a rename operation of metadata that has already been copied from the donor filesystem D to the beneficiary filesystem B, and wherein the computer-implemented method further comprises executing the rename operation 

7. (Original) The computer-implemented method of claim 1, wherein when the command to operate on the metadata includes a rename operation of metadata that has not already been copied from the donor filesystem D to the beneficiary filesystem B, the computer- implemented method further comprises executing the rename operation at the donor filesystem D, and deleting any nodes affected by the rename operation at the beneficiary filesystem B.  

8. (Original) The computer-implemented method of claim 1, further comprising independently copying data blocks associated with the metadata from the donor filesystem D to the beneficiary filesystem B.  

9. (Original) The computer-implemented method of claim 1, further comprising: stepping though the rooted tree structure in a step-wise manner using a scanner process that fetches metadata of a next node of an unmigrated portion of the donor filesystem D and provides the fetched metadata to a remote agent at the beneficiary filesystem B that is configured to copy the provided metadata to the beneficiary filesystem B.  

10. (Previously Presented) The computer-implemented method of claim 9, further comprising preventing the scanner from fetching metadata of a next node of an unmigrated portion of the donor filesystem D if fetching metadata of a next node of an unmigrated portion of the donor filesystem D would overtake a least element of a set S of nodes of the rooted tree structure that are arguments of commands that have been allowed to execute, that operate on the unmigrated portion of the donor filesystem D, and that are not known to have terminated.  

11. (Original) The computer-implemented method of claim 1, wherein receiving a command to operate on the metadata comprises intercepting the command from a sender thereof 3before the command is executed and operates to change metadata stored in the donor filesystem D.  

12. (Original) The computer-implemented method of claim 1, further comprising dequeuing and scheduling for execution any remaining commands that are present in the queue after the rooted tree structure of the donor filesystem D has been migrated to the beneficiary filesystem B.  

13. (Currently Amended) The computer-implemented method of claim 1, wherein migrating metadata from the donor filesystem D to the beneficiary filesystem B while processing commands that operate on the metadata are executed in one pass-through of the rooted tree structure of the donor filesystem D.  

14. (Original) The computer-implemented method of claim 1, wherein enqueuing the received command comprises temporarily blocking an execution thereof.  

15. (Original) The computer-implemented method of claim 1, further comprising receiving repeated rename commands and temporarily blocking execution of the repeated rename commands by pushing the repeated rename command onto a size-limited stack for later execution.  

16. (Original) The computer-implemented method of claim 1, wherein when the copying of the metadata of nodes of the donor filesystem D to the beneficiary filesystem B encounters an open file, the method further comprises temporarily blocking a portion of the rooted tree structure spanning from the open file down to hierarchically-lower portions of the rooted tree structure.  

17. (Original) The computer-implemented method of claim 1, wherein sequentially copying comprises copying metadata of a sliding window encompassing at least one node and bounded by a leading edge node that is a last node whose metadata was fetched for copying and a trailing edge node that is a smallest node for which a request for metadata has been issued and for which the beneficiary filesystem B has not yet acknowledged a successful writing thereof.  

18. (Currently Amended) The computer-implemented method of claim 1, further comprising moving a last node of the donor filesystem D whose metadata is fetched is updated.  

19. (Currently Amended) The computer-implemented method of claim 1, wherein a number of nodes of the donor filesystem D within a sliding window grows as requests for metadata are issued to the donor filesystem D and shrinks as acknowledgements of successful writing of the metadata 4are received from the beneficiary filesystem B.  

20. (Currently Amended) The computer-implemented method of claim 1, further comprising disallowing a leading edge node that is a last node of the rooted tree structure whose metadata was fetched from overtaking a least element of a set S of nodes of the rooted tree structure that are arguments of commands that have been allowed to execute, that operate on 

21. (Currently Amended) A computer-implemented system comprising:
a first hardware memory;
a second hardware memory;
 a donor filesystem D that is stored in the has a rooted tree structure, a beneficiary filesystem B that is stored in the 
a migrator remote agent coupled to the beneficiary filesystem B;
 a migrator process configured to intercept commands issued by a sender to change metadata stored in the first hardware memory of the donor filesystem D, the migrator process comprising a scanner process configured to execute through the rooted tree structure of the donor filesystem D, and sequentially send the metadata retrieved the rooted tree structured to the migrator remote agent, over a computer network, for sequentially copying the metadata into the beneficiary filesystem B to replicate and store the donor filesystem D in the second hardware memory of the beneficiary filesystem B; 
wherein the migrator process is further configured to process the intercepted commands by: 
executing  an intercepted command of the intercepted commands at both the donor filesystem D and the beneficiary filesystem B when all arguments of the intercepted command are present in both the donor filesystem D and the beneficiary filesystem B;
 executing the  intercepted command at the donor filesystem D only when none of the all arguments of the intercepted command are present in the beneficiary filesystem B;
 enqueueing the  intercepted command in a queue when only some of the arguments of the intercepted command are present in the beneficiary filesystem B at least until the all arguments of the  intercepted command are present in the beneficiary filesystem B; and 
dequeuing and scheduling the intercepted command for execution when the all arguments thereof are present in the beneficiary filesystem B.  

22. (Currently Amended) The computer-implemented system of claim 21, wherein the migrator is further configured to dequeue any remaining commands from the queue and to schedule the dequeued remaining commands for execution when the rooted tree structure of the donor filesystem D has been replicated to the beneficiary filesystem B.  

23. (Original) The computer-implemented system of claim 21, wherein the queue is a min heap.  

24. (Original) The computer-implemented system of claim 21, wherein replicating the rooted tree structure of donor filesystem D comprises traversing and copying the rooted tree structure in a Depth First Scan (DFS) manner.  

25. (Original) The computer-implemented system of claim 21, wherein when the command to operate on the metadata includes a delete operation of a node that is an ancestor of a leading edge of the replication of the rooted tree structure, the migrator process is further configured to identify a next node after the node that is to be deleted as the node where the sequential copying is to resume, to execute the delete operation on both the donor filesystem D and the beneficiary filesystem B, and to resume sequential copying at the identified next node.  

26. (Currently Amended) The computer-implemented system of claim 21, wherein when the command to operate on the metadata includes a rename operation of metadata that has already been copied from the first hardware memory of the donor filesystem D to the second hardware memory of the beneficiary filesystem B, the migrator process is further configured to execute the rename operation 

27. (Previously Presented) The computer-implemented system of claim 21, wherein when the command to operate on the metadata includes a rename operation of metadata that has not already been copied from the first hardware memory of the donor filesystem D to the second hardware memory of the beneficiary filesystem B, the migrator process is further configured to execute the rename operation at the donor filesystem D, and to delete any nodes affected by the rename operation at the beneficiary filesystem B.  

28. (Previously Presented) The computer-implemented system of claim 21, further comprising a process for independently copying data blocks associated with the metadata from the first hardware memory of the donor filesystem D to the second hardware memory of the beneficiary filesystem B.  

29. (Previously Presented) The computer-implemented system of claim 21, wherein the scanner is further configured to forego fetching metadata of a next node of an unmigrated portion of the donor filesystem D if fetching metadata of a next node of an unmigrated portion of the donor filesystem D would overtake a least element of a set S of nodes of the rooted tree structure that are arguments of commands that have been allowed to execute, that operate on the unmigrated portion of the donor filesystem D, and that are not known to have terminated.  

30. (Original) The computer-implemented system of claim 21, wherein the intercepted command is received by the migrator process before the command is executed and operates to change metadata stored in the donor filesystem D.  

31. (Previously Presented) The computer-implemented system of claim 21, wherein the migrator process is further configured to dequeue and schedule for execution any remaining commands that are present in the queue after the rooted tree structure of the donor filesystem D has been migrated to the second hardware memory of the beneficiary filesystem B.  

32. (Previously Presented) The computer-implemented system of claim 21, wherein the migrator process is further configured to migrate metadata from the first hardware memory of the donor filesystem D to the second hardware memory of the beneficiary filesystem B while processing commands that operate on the metadata executed in a single pass-through of the rooted tree structure of the donor filesystem D.  

33. (Original) The computer-implemented system of claim 21, the migrator process is further configured to temporarily block execution of the intercepted command when the intercepted command is enqueuing.  

34. (Currently Amended) The computer-implemented system of claim 21, wherein the migrator process is further configured to intercept repeated rename commands and temporarily block execution of the repeated rename commands by pushing a 

35. (Currently Amended) The computer-implemented system of claim 21, wherein the migrator process is further configured to temporarily block a portion of the rooted tree structure spanning from an open file down to hierarchically-lower portions of the rooted tree structure from replication when 

36. (Original) The computer-implemented system of claim 21, wherein the migrator 7process of sequentially copying comprises copying metadata of a sliding window encompassing at least one node and bounded by a leading edge node that is a last node whose metadata was fetched for copying and a trailing edge node that is a smallest node for which a request for metadata has been issued and for which the beneficiary filesystem B has not yet acknowledged a successful writing thereof.  

37. (Currently Amended) The computer-implemented system of claim 21, wherein the migrator process further comprises moving a last node of the donor filesystem D whose metadata is fetched is updated.  

38. (Currently Amended) The computer-implemented system of claim 21, wherein a number of nodes of the donor filesystem D within 

39. (Currently Amended) The computer-implemented system of claim 21, wherein the migrator process is further configured to disallow a leading edge node that is a last node of the rooted tree structure whose metadata was fetched from overtaking a least element of a set S of nodes of the rooted tree structure that are arguments of commands that have been allowed to execute, that operate on .











Allowable Subject Matter
Claims 1-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of the record such as Nemoto teaches migrating objects between file servers (paragraph 8). The conventional root node first copies the exported directory of either file server to the other file server while maintaining the directory structure of the pseudo file system as-is (paragraph 6).  Hayden teaches he primary data mover migrate a copy of the primary file system to create a secondary file system at the secondary site in such a way to permit concurrent write access to the primary file system (paragraph 96).
However, none of the prior arts of the record teaches wherein:
while a command to operate on the metadata is not received, replicating, by a computer system, the rooted tree structure of the donor filesystem D at the beneficiary filesystem B by sequentially copying metadata of nodes of the donor filesystem D to the beneficiary filesystem B that is stored a memory; and receiving, by the computer system, a command to operate on the metadata; executing, by the computer system,  the received command at both the donor filesystem D and the beneficiary filesystem B when all arguments of the received command are present in both the donor filesystem D and the beneficiary filesystem B; executing, by the computer system, the received command at the donor filesystem D only when none of the all arguments of the received command are present in the beneficiary filesystem B; enqueueing, by the computer system, the received command in a queue when only some of the arguments of the received command are present in the beneficiary filesystem B at least until all arguments of the received command are present in the beneficiary filesystem B; and dequeuing and scheduling, by the computer system, the received command for execution when all arguments thereof are present in the beneficiary filesystem B (claim 1); and 
a migrator process configured to intercept commands issued by a sender to change metadata stored in the first hardware memory of the donor filesystem D, the migrator process comprising a scanner process configured to execute through the rooted tree structure of the donor filesystem D, and sequentially send the metadata retrieved from the rooted tree structured to the migrator remote agent, over a computer network, for sequentially copying the metadata into the beneficiary filesystem B to replicate and store the donor filesystem D in the second hardware memory of the beneficiary filesystem B; wherein the migrator process is further configured to process the intercepted commands by: executing an intercepted command of the intercepted commands at both the donor filesystem D and the beneficiary filesystem B when all arguments of the intercepted command are present in both the donor filesystem D and the beneficiary filesystem B;  executing the intercepted command at the donor filesystem D only when none of the all arguments of the intercepted command are present in the beneficiary filesystem B; enqueueing the intercepted command in a queue when only some of the arguments of the intercepted command are present in the beneficiary filesystem B at least until the all arguments of the intercepted command are present in the beneficiary filesystem B; and dequeuing and scheduling the intercepted command for execution when the all arguments thereof are present in the beneficiary filesystem B (claim 21).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169